J-S44002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MICHAEL ASH CHRISTENSEN                 :
                                         :
                      Appellant          :   No. 535 MDA 2020

       Appeal from the Judgment of Sentence Entered March 9, 2020
     In the Court of Common Pleas of Northumberland County Criminal
                Division at No(s): CP-49-CR-0000205-2018


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED NOVEMBER 18, 2020

      Appellant, Michael Ash Christensen, appeals from the judgment of

sentence of two, one-year terms of probation, imposed after a jury convicted

him of several drug offenses. In this appeal, Appellant challenges the trial

court’s order denying his motion to suppress the seized contraband. After

careful review, we affirm.

      The trial court summarized the facts ascertained at the suppression

hearing as follows:
      Officer Dan Embeck of the Milton Borough Police Department was
      on duty on February 22, 2018, when a call came f[ro]m the
      manager of a local bar. She explained that there are rooms above
      the bar for rent on a weekly or monthly basis. The manager told
      Officer Embeck that there were two persons who were not
      residents there[,] and these persons were smoking marijuana.
      When Officer Embeck responded to the call[,] he encountered
      [Appellant] walking out the door carrying two bags. The manager
      of the bar was following [Appellant] and indicating to the officer
      that this was the man she called about. Immediately Officer
      Embeck detected a smell of burnt marijuana coming from
J-S44002-20


       [Appellant]. When the [o]fficer explained why he was there[,]
       [Appellant] replied that he did not smoke marijuana. [Appellant]
       provided identification to the officer upon request. As [Appellant]
       was heading to his car[,] he asked the officer to help him carry
       some of his bags. Officer Embeck helped carry the bags with
       [Appellant] and asked him if he could search the bags. [Appellant]
       gave his consent to the search of the bags. The [o]fficer did not
       find anything in the bags. Officer Embeck then asked and was
       given permission to search [Appellant]’s vehicle. When the officer
       opened the front door of the car[,] he smelled a distinct odor of
       fresh marijuana. When his search of the vehicle’s interior revealed
       no marijuana[,] the officer told [Appellant] that he was going to
       search the trunk because he believed that[,] based on the odor of
       unburnt marijuana[,] he had probable cause for the search. Upon
       opening the trunk[,] Officer Embeck saw a soft[-]sided lunch box.
       When he opened the lunch box he found baggies containing
       marijuana, drug paraphernalia[,] and a prescription bottle with
       pills in it.

Trial Court Opinion (“TCO”), 6/8/20, at 1 (citations omitted) (unnumbered

pages).

       The Commonwealth charged Appellant with possession with intent to

deliver a controlled substance,1 possession of drug paraphernalia,2 and two

counts of possession of a controlled substance.3 Appellant filed a motion to

suppress the seized contraband, and a suppression hearing was held on

December 20, 2018, following which the trial court denied Appellant’s

suppression motion.       A jury trial, held on November 22, 2019, resulted in

Appellant’s conviction for possession of marijuana, Lorazepam, and drug

paraphernalia. The jury acquitted Appellant of the charge of possession with


____________________________________________


1 35 Pa.C.S. § 780-113(a)(30).
2 35 Pa.C.S. § 780-113(a)(32).
3 35 Pa.C.S. § 780-113(a)(16). The Commonwealth charged Appellant with

separate possession offenses for marijuana and Lorazepam.

                                           -2-
J-S44002-20



intent to deliver. On April 16, 2020, the trial court sentenced Appellant to an

aggregate term of two years’ probation. Appellant did not file a post-sentence

motion.

      Appellant filed a timely notice of appeal, and a timely, court-ordered

Pa.R.A.P. 1925(b) statement. The trial court issued its Rule 1925(a) opinion

on June 8, 2020.     Herein, Appellant raises the following questions for our

review:
      1. Whether the trial court erred/abused its discretion in denying
      [Appellant]’s suppression motion?

      2. Whether the trial court erred/abused its discretion in applying
      the automobile exception when [Appellant] had withdrawn his
      consent to search?

Appellant’s Brief at 6.
      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct. Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court’s legal conclusions are erroneous. Where,
      as here, the appeal of the determination of the suppression court
      turns on allegations of legal error, the suppression court’s legal
      conclusions are not binding on an appellate court, whose duty it
      is to determine if the suppression court properly applied the law
      to the facts. Thus, the conclusions of law of the courts below are
      subject to our plenary review.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (cleaned up).




                                     -3-
J-S44002-20



      Here, the trial court determined that probable cause to search

Appellant’s trunk arose after Officer Embeck failed to locate the source of the

odor of unburnt marijuana he detected when searching the interior of

Appellant’s vehicle. See TCO at 3 (unnumbered pages). The court reasoned:

      Finding nothing in the vehicle’s interior but realizing the smell of
      unburnt marijuana was certainly emanating from somewhere in
      the vehicle, the strong smell of marijuana in the vehicle’s interior
      coupled with the lack of any marijuana therein created the
      requisite probable cause for the search of the trunk.           The
      Pennsylvania Supreme Court has held that an odor may be
      sufficient to establish probable cause. See Commonwealth v.
      Stoner, 344 A.2d 633, [635 (Pa. Super. 1975) (citing United
      States v. Ventresca, 380 U.S. 102, (1965); and Johnson v.
      United States, 333 U.S. 10 (1948))]. We find that the [o]fficer
      had sufficient probable cause to search the trunk of the vehicle
      based upon the strong odor of unburnt marijuana he detected
      when searching the vehicle[’]s interior with consent from
      [Appellant].
Id.

      Appellant first argues that Officer Embeck lacked probable cause to

search his trunk, relying primarily on this Court’s decision in Commonwealth

v. Scott, 210 A.3d 359 (Pa. Super. 2019). There, we explained:
      The level of probable cause necessary for warrantless searches of
      automobiles is the same as that required to obtain a search
      warrant. Probable cause does not demand the certainty we
      associate with formal trials. Rather, a determination of probable
      cause requires only that the totality of the circumstances
      demonstrates a fair probability that contraband or evidence of a
      crime will be found in a particular place. The evidence required to
      establish probable cause for a warrantless search must be more
      than a mere suspicion or a good faith belief on the part of the
      police officer.
Id. at 363 (cleaned up).



                                     -4-
J-S44002-20



      In Scott, police stopped the defendant’s vehicle for a motor vehicle code

infraction. Id. at 361. When the police officer approached Scott’s vehicle, he

detected the odor of burnt marijuana, and could see smoke emanating from

the car. Id.    Based on those observations, the officer searched the interior

of the vehicle, where he discovered a marijuana blunt and a jar containing

marijuana.     The officer then searched the trunk, where a firearm was

discovered.

      Scott sought suppression of the seized contraband, and the suppression

court granted his motion with respect to the firearm discovered in the trunk.

The Commonwealth appealed, arguing that probable cause to search the trunk

existed because of the discovery of drugs in the passenger compartment. This

Court affirmed, stating that “the odor of burnt marijuana and small amount of

contraband recovered from the passenger compartment of the vehicle did not

create a fair probability that the officer could recover additional contraband in

the trunk.” Id. at 365.   The Scott Court reasoned that once the officer

discovered the obvious source of the smoke and odor of burnt marijuana, he

had nothing more than a hunch that additional contraband would be

discovered in the trunk. Id. at 364-65.

      Scott is factually distinguishable from the instant case. In Scott, the

odor of burnt marijuana emanated from the vehicle, whereas here, Officer

Embeck detected the odor of burnt marijuana on Appellant when he was

outside of his vehicle. In Scott, the officer discovered the source of the odor

in the passenger compartment of Scott’s car.            Here, Officer Embeck

                                      -5-
J-S44002-20



encountered a new odor of unburnt marijuana in the vehicle, but did not

discover its source. When the officer in Scott decided to search the trunk,

the suspicion that more contraband would be discovered had been significantly

diminished by the prior discovery in the passenger compartment.             Here,

Officer Embeck’s initial search fostered even more suspicion that contraband

would be discovered in Appellant’s trunk. Thus, Appellant is not entitled to

relief based on the Scott decision.4

       Next, Appellant argues that there were no exigent circumstances to

justify the search of his trunk without a warrant, and, relatedly, that the

automobile exception to the warrant requirement did not apply.                 In

Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014), our Supreme Court held

“that with respect to a warrantless search of a motor vehicle that is supported

by probable cause, Article I, Section 8 of the Pennsylvania Constitution affords

no greater protection than the Fourth Amendment to the United States

Constitution.” Id. at 104.         The Gary Court therefore adopted “the federal

____________________________________________


4 This Court recently clarified that “the odor of marijuana does not per se
establish probable cause to conduct a warrantless search of a vehicle[,]”
especially in light of Pennsylvania’s medical marijuana laws; however, it is still
factor that, in conjunction with other circumstances, may establish probable
cause. Commonwealth v. Barr, --A.3d-- 2020 WL 5742680, at *1 (Pa.
Super. filed Sept. 25, 2020). Here, Appellant makes no argument that
probable cause was lacking beyond his reference to the Scott case, which
stands for the general proposition that once probable cause is established, it
may dissipate given further developments. Nowhere in Appellant’s brief does
he suggest that the detection of the odor of burnt marijuana on his person,
and the subsequent discovery of the odor of unburnt marijuana in his vehicle,
in conjunction with other circumstances in this case, failed to establish
probable cause to search his trunk.

                                           -6-
J-S44002-20



automobile exception to the warrant requirement, which allows police officers

to search a motor vehicle when there is probable cause to do so and does not

require any exigency beyond the inherent mobility of a motor vehicle.” Id.

Thus, if the automobile exception applies in this case, no separate finding of

exigency was required for Officer Embeck to search Appellant’s trunk once

probable cause was established.

       The entirety of Appellant’s argument regarding the automobile

exception is as follows:
       Appellant avers the automobile exception was not applicable in
       this case. At no point was [he] alleged to have operated the
       vehicle. The vehicle was not running when the search occurred
       and it was not investigated to determine if the vehicle was warm.
       The vehicle was legally parked outside of an apartment complex.

       Under [Commonwealth v.] Loughnane, [173 A.3d 733 (Pa.
       2017),] “the automobile exception to the warrant requirement
       does not apply to a vehicle parked on a defendant’s private
       residential driveway, [and] warrantless searches and/or seizures
       of an automobile must be supported by both probable cause and
       exigent circumstances.” []Loughnane, 173 A.3d at 733. [sic][5]

       [Appellant] was parked in a parking lot that is used by the
       apartment complex. [Appellant] was not even in his vehicle when
       approached by the officer. [Appellant] was compliant with all
       requests of the officer until the command to open his trunk.

       Th[is C]ourt should find the automobile exception was not
       applicable in this case as there was not probable cause and/or
       exigent circumstances.

Appellant’s Brief at 11-12.


____________________________________________


5 Appellant’s ostensible quotation from Loughnane is, in fact, a quotation of
the Westlaw Headnote to Loughnane. Nevertheless, it fairly represents the
holding in that case.

                                           -7-
J-S44002-20



     Appellant’s reliance on Loughnane is misplaced. In that case, police

were investigating a hit-and-run homicide involving a truck. The attention of

the police were drawn to a truck in Loughnane’s driveway, which had been

identified by a witness to the hit and run. Police seized the truck without a

warrant, discovering evidence that connected the truck to the scene of the

crime and, therefore, pointing to Loughnane’s involvement. See Loughnane,
173 A.3d at 735-36.

     Loughnane sought suppression of evidence obtained from the search of

his truck, arguing that there were no exigent circumstances justifying the

warrantless   seizure.   The   trial   court   granted   suppression,   and   the

Commonwealth appealed. This Court decided that the automobile exception

applied, reasoning “the automobile exception, as adopted in Gary, applied to

vehicles parked in private driveways and thus eliminated the need for the

Commonwealth to make any separate showing of exigency….” Id. at 740.

     Our Supreme Court reversed, holding that the automobile exception

does not apply in private residential driveways. Id. at 745. The Loughnane

Court explained that
     it is clear that the dual bases underlying the automobile exception
     to the warrant requirement are inapposite to vehicles parked in a
     defendant’s residential driveway. Absent exigent circumstances,
     the concern about the inherent mobility of the vehicle does not
     apply, as the chance to search and/or seize the vehicle is not
     fleeting. The vehicle is parked where the defendant lives and it
     will typically either remain there or inevitably return to that
     location.

     Moreover, because the vehicle is parked on a private residential
     driveway, the reduced expectation of privacy in a vehicle that has


                                       -8-
J-S44002-20


      been recognized by the [United States Supreme] Court likewise
      does not pertain. The “public nature of automobile travel” as it
      “travels public thoroughfares” plainly has no application to a car
      parked in a person’s driveway.

Id (citations omitted).

      Here, as explained by the Commonwealth, Loughnane
      is distinguishable from the facts in the present case, where …
      Appellant’s vehicle was parked in a public parking lot which was
      used by patrons of a bar as well as those [who] rent rooms above.
      In addition, there was another building that shared the parking lot
      with Speedy’s Place. This parking lot was “not regularly used for
      residential purposes” as the Court in Loughnane discussed was
      a situation where the automobile exception would apply. Id.[] at
      742. The Court in Loughnane also discussed a U.S. Supreme
      Court case, Florida v. White, 526 U.S. 559 (1999), where the
      automobile exception was found to have applied to a vehicle that
      was parked in a restaurant parking lot. Loughnane, 173 A.3d at
      743. This factual scenario closely matches the facts in the present
      case, and as such, the automobile exception should [not] apply in
      the present case. The parking lot was a public parking lot, and as
      such, the automobile exception does apply, as held under Gary,
91 A.3d at 138.

Commonwealth’s Brief at 7-8.

      We agree with the Commonwealth.          There is no evidence of record

indicating that Appellant’s vehicle was located in a private residential driveway

or in an analogous location.     At the suppression hearing, Officer Embeck

testified that Appellant’s vehicle was parked in a parking lot adjacent to a bar.

N.T. Suppression, 12/20/18, at 8-9.      Although there were rooms for rent

above the bar, the officer indicated that “patrons for the bar parked there and

so do the people that live there. That’s where everyone parks.” Id. at 9.

Moreover, the bar’s manager indicated to the officer that Appellant did not

reside in the rooms for rent. Id. at 4. Thus, it would not have been reasonable


                                      -9-
J-S44002-20



for Officer Embeck to assume that Appellant’s vehicle was located “where

[Appellant] lives and it will typically either remain there or inevitably return to

that location.” Loughnane, 173 A.3d at 745.

      Appellant also argue that the automobile exception does not apply

because he was not driving the vehicle when Officer Embeck encountered him.

However, Appellant cites no cases to support this assertion. Further, when

encountered by the officer, Appellant was walking towards his car with the

apparent intent to depart in it. At the point when Officer Embeck decided to

search Appellant’s trunk, this case was not factually distinguishable from a

case where a police-citizen encounter began instead with a traffic stop, in that

Appellant could have immediately departed in the vehicle had the officer

disengaged from the encounter. In Loughnane, by contrast, the police knew

both the vehicle and the home to which the private driveway was attached

was owned by Loughnane, and they waited several hours, during which time

they were unable to locate Loughnane, before they seized his truck. Id. at

735-36.

      Accordingly, we conclude that the automobile exception applies in this

case and, as such, Officer Embeck was permitted to search Appellant’s trunk

without a warrant once probable cause was established.          No other exigent

circumstances were necessary to justify the warrantless search.              Thus,

Appellant’s second claim also lacks merit.

      Judgment of sentence affirmed.




                                      - 10 -
J-S44002-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2020




                          - 11 -